NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CHRISTOPHER E. BENNNING,                      )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-2000
                                              )
WILLIAM G. PRUMMEL, JR.,                      )
Sheriff of Charlotte County,                  )
Florida,                                      )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Christopher E. Benning, pro se.

Christy M. Imparato of Purdy, Jolly,
Giuffreda, Barranco & Jisa, P.A., Fort
Lauderdale, for Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and VILLANTI, JJ., Concur.